Case 20-13557-elf    Doc 123     Filed 01/19/21 Entered 01/19/21 09:57:16             Desc Main
                                 Document     Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

IN RE:       STEPHEN TODD WALKER,                   :      Chapter 11
                                                    :
                                    Debtor          :      Bky. No. 20-13557ELF


                  ORDER CONTINUING HEARING
                            AND
         GOVERNING PROCEDURES AT EVIDENTIARY HEARING
           CONDUCTED REMOTELY BY VIDEO CONFERENCE

             AND NOW, it is hereby ORDERED that:

   1. The confirmation hearing, to be held by video conference, previously scheduled on

      January 20, 2021, at 10:15 a.m., is RESCHEDULED to January 27, 2021, at 11:00

      a.m.

   2. The court’s prior order governing procedures at the confirmation hearing (Doc. # 120)

      remains in effect, EXCEPT that:

             a. the deadlines in Paragraphs 1, 2 and 3 of the prior order are EXTENDED to
             January 25, 2021 at 2:00 p.m.; and

             b. the text (but not the footnote) in Paragraph 6 of the initial order scheduling
             the hearing is replaced as follows:

                      Any attorney or party or representative of a party wishing to attend the
                      Hearing and participate by video shall contact the Courtroom Deputy to
                      obtain the access information to the Hearing.




Date: January 19, 2021              ________________________________________
                                    ERIC L. FRANK
                                    U.S. BANKRUPTCY JUDGE
